Citation Nr: 0107878	
Decision Date: 03/16/01    Archive Date: 03/21/01

DOCKET NO.  98-20 085	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to service connection for a disorder 
characterized by dizziness and imbalance, secondary to the 
service-connected otitis media.

2.  Entitlement to a compensable rating for otitis media of 
the left ear, with hearing loss.


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Affairs


WITNESS AT HEARINGS ON APPEAL

The veteran




ATTORNEY FOR THE BOARD

D. M. Casula, Associate Counsel 


INTRODUCTION

The veteran had active service from February 1941 to May 
1943.

This matter comes before the Board of Veterans' Appeals 
(Board) from a March 1998 rating decision of the Roanoke, 
Virginia Regional Office (RO) of the Department of Veterans 
Affairs (VA) which denied a compensable rating for the 
service-connected otitis media of the left ear.  This matter 
further comes before the Board from a November 1999 rating 
decision in which the RO denied service connection for 
dizziness and imbalance, claimed as due to otitis media of 
the left ear, on the basis that such claim was not well-
grounded.  In January 2001 a personal hearing was held at the 
RO, before N. R. Robin, who is the Member of the Board 
rendering the final determination in this claim, and who was 
designated by the Chairman to conduct that hearing, pursuant 
to 38 U.S.C.A. § 7102(b) (West 1991 & Supp. 2000).

The veteran also raised a claim of service connection for 
tinnitus.  Although provided a supplemental statement of the 
case which addressed this issue, he failed to perfect his 
appeal by timely filing a substantive appeal.  That issue, 
therefore, is not before the Board and will not be addressed 
herein.


REMAND

The veteran contends that he has episodes of dizziness and 
imbalance that are related to his service-connected otitis 
media of the left ear.  He also contends that his service-
connected otitis media of the left ear, with hearing loss, is 
more severely disabling than reflected in the noncompensable 
rating currently assigned.  

With regard to the service connection claim, the Board notes 
that there has been a significant change in the law during 
the pendency of this appeal.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (the Act), which 
made several amendments to the law governing VA claims, 
including eliminating the concept of a well-grounded claim 
and redefining the obligations of VA with respect to its duty 
to assist obligation.  The Act provides that VA shall make 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate the claim, and provide a medical 
examination when such examination is necessary to make a 
decision on the claim.  Id. § 3(a) (to be codified as amended 
at 38 U.S.C. § 5103A).  

Moreover, in October 1997, when filing his claim for 
increase, the veteran requested that the treatment records of 
Dr. N. Abott, located on Elm Street, Greensboro, North 
Carolina, and from Moses H. Cone Memorial Hospital, also in 
Greensboro, be secured.  No action was taken on his request.  

The Board notes that a note following the schedular criteria 
for otitis media provides that hearing impairment requires a 
separate evaluation.  38 C.F.R. § 4.87, Note following 
Diagnostic Code 6200.  With regard to the veteran's left ear 
hearing impairment, the Board notes that the most recent 
audiological evaluation conducted in November 2000 is 
insufficient for VA rating purposes, pursuant to 38 C.F.R. 
§ 4.85, and that the results of a March 2000 VA audiological 
evaluation were "not adequate for rating."  The veteran 
should therefore be scheduled for a VA examination in 
audiology to assess the current severity of his hearing loss.  

The applicable schedular criteria also provides that 
complications due to otitis media, including labyrinthitis, 
require a separate evaluation from the underlying disease if 
there are objective findings to support such a diagnosis.  38 
C.F.R. § 4.87, Note following Diagnostic Code 6200, 6204 
(2000).  Although there are private and VA treatment records 
showing that the veteran has reported having episodes of 
dizziness, it unclear as to whether there are objective 
findings to support a diagnosis of labyrinthitis (Diagnostic 
Code 6200) or a peripheral vestibular disorder (Diagnostic 
Code 6204).  Moreover, there is no specific opinion linking 
dizziness to the service-connected otitis media of the left 
ear, as claimed by the veteran.  

In August 1999, a private physician, K.E. Overcash, M.D., 
opined that the veteran's "chronic perforation" of the 
eardrum "is directly related and causal of" chronic otitis 
media and chronic vertigo.  Thus, in light of the Act cited 
above, the veteran should therefore be afforded an 
appropriate VA examination to determine whether there may be 
a relationship between his complaints of dizziness and 
imbalance and his service-connected ear pathology, and 
whether there are clinical findings to support a diagnosis of 
labyrinthitis or a peripheral vestibular disorder.  It is 
noted that the veteran has a long history of left eardrum 
perforation and that he has reported surgery on the left year 
in 1974, reportedly following an industrial accident to 
remove a piece of welding "slag."  Available post-service 
records of treatment for the ear disorder, VA or private, 
should be secured prior to that examination so that the 
opinion may be an informed one.  

The veteran is herein advised that, in keeping with the VA's 
duty to assist, as announced in Connolly v. Derwinski, 1 Vet. 
App. 566, 569 (1991), at least in part the purpose of the 
examination requested in this remand is to obtain information 
or evidence (or both) which may be dispositive of the appeal.  

Sec. 3.655  Failure to report for 
Department of Veterans Affairs 
examination. 

(a) General. When entitlement or 
continued entitlement to a benefit cannot 
be established or confirmed without a 
current VA examination or reexamination 
and a claimant, without good cause, fails 
to report for such examination, or 
reexamination, action shall be taken in 
accordance with paragraph (b) or (c) of 
this section as appropriate.  Examples of 
good cause include, but are not limited 
to, the illness or hospitalization of the 
claimant, death of an immediate family 
member, etc.  For purposes of this 
section, the terms examination and 
reexamination include periods of hospital 
observation when required by VA. 

(b) Original or reopened claim, or claim 
for increase. When a claimant fails to 
report for an examination scheduled in 
conjunction with an original compensation 
claim, the claim shall be rated based on 
the evidence of record.  When the 
examination was scheduled in conjunction 
with any other original claim, a reopened 
claim for a benefit which was previously 
disallowed, or a claim for increase, the 
claim shall be denied.  38 C.F.R. § 3.655 
(2000).  

Therefore, the veteran is hereby placed on notice that 
pursuant to 38 C.F.R. § 3.655 (2000) failure to cooperate by 
attending the requested VA examination may result in an 
adverse determination.

Accordingly, the case is REMANDED to the RO for the following 
actions:

1.  The RO should contact the veteran and 
request that he submit the names and 
addresses of all health care providers, 
VA or private, who have treated him for 
his otitis media of the left ear, hearing 
loss, and complaints of dizziness and 
imbalance since his separation from 
military service.  After securing the 
necessary releases, the RO should request 
copies of any previously unobtained 
medical records for association with the 
claims folder.  Specifically records 
should be requested from Moses H. Cone 
Memorial Hospital and Dr. N. Abbott, in 
Greensboro, North Carolina.  

2.  The veteran should then be scheduled 
for a VA examination in order to 
ascertain the current severity of his 
left ear hearing loss and otitis media, 
as well as the nature and probable 
etiology of a disorder characterized by 
dizziness and imbalance, if any.  The 
claims folder must be reviewed by the 
examiner prior to conducting the 
examination and the examiner should 
specifically note that the file has been 
reviewed.  All indicated tests, including 
an audiological evaluation, should be 
conducted.  The examiner should conduct a 
thorough examination of the veteran's 
left ear and fully describe the nature of 
any impairment attributable to otitis 
media.  The examiner also should indicate 
the proper diagnosis for any disorder 
characterized by dizziness and imbalance, 
and should specifically indicate whether 
there are objective findings to support a 
diagnosis of labyrinthitis or vestibular 
disequilibrium.  If any such disability 
is identified, then the examiner should 
opine whether any such disability is as 
likely as not related to the service-
connected otitis media of the left ear.  
The complete rationale for any opinion(s) 
expressed should be provided.  

3.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  

4.  Following the completion of all 
development, the RO should review the 
veteran's claims based on all of the 
evidence of record.  In the event he 
fails to report for scheduled VA 
examination without good cause, the 
provisions of 38 C.F.R. § 3.655 should be 
applied.  If the benefits sought on 
appeal remain denied, the veteran and his 
representative, should be provided with a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant need take no 
action until otherwise notified.  Quarles v. Derwinski, 3 
Vet. App. 129, 141 (1992); Booth v. Brown, 8 Vet. App. 109 
(1995).  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  The purpose of this REMAND is to 
obtain additional information and to ensure due process of 
law.  No inference should be drawn regarding the final 
disposition of the claim as a result of this action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	N. R. ROBIN 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


